            Case 3:19-cr-00003-JBA Document 69 Filed 11/12/19 Page 1 of 14




                            UNITED STATES DISTRICT COURT

                               DISTRICT OF CONNECTICUT



UNITED STATES OF AMERICA                        :   Case No. 3:19cr3(JBA)

                  v.                            :

WILLIE PENN                                     :   November 12, 2019

                    GOVERNMENT’S SENTENCING MEMORANDUM

       COMES NOW the United States, and by through its undersigned representatives, and

hereby respectfully submits this memorandum in anticipation of the sentencing of defendant

WILLIE PENN, presently scheduled for November 19, 2019.

       I.       FACTUAL BACKGROUND

                A. Procedural History

       On January 2, 2019, PENN pled guilty to a single-count information charging him with a

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). See PSR at ¶ 1; Doc. No. 34 (Plea

Agreement). On September 3, 2019, following the Supreme Court’s decision in Rehaif v.

United States, 139 S.Ct. 2191 (2019), the defendant pled guilty to a superseding information

which charged him with the same offense—confirming that he was aware that he had previously

been convicted of a crime punishable by a term of imprisonment for more than one year. See

PSR at ¶ 6; Doc. No. 60 (Plea Agreement).

                B. Defendant’s Conduct

       The parties have provided the U.S. Probation Officer with versions of offense conduct

that differ in certain areas. See PSR at ¶¶ 9-11; 17-19. Most specifically, PENN challenges the

                                               1
         Case 3:19-cr-00003-JBA Document 69 Filed 11/12/19 Page 2 of 14



Confidential Source’s (“CS’s”) statements to law enforcement about negotiating a price (and the

idea that he received a benefit). See PSR at ¶ 18. As the Court is aware, the CS is now

deceased; what the CS told to law enforcement about the price negotiation and that PENN had a

gun for sale is not independently verifiable, as those communications between the CS and PENN

were not recorded.

       The undisputed facts appear to be as follows: Prior to March 28, 2016, the CS and

PENN communicated about a gun transaction. See PSR at ¶ 18 (the precise substance of the

communication differing in what PENN asserts and what the CS told law enforcement). On

March 28, 2016, the CS purchased the ROMARM/Cugir, model SAR-1, 7.62 caliber assault rifle

bearing serial number S1-59609-2002 (which had previously traveled in interstate and/or foreign

commerce), using ATF funds, through a deal for which PENN served as the middle-man. See

Doc. No. 60 (Plea Agreement) at 11. PENN arranged for the CS to meet him at an address in

New Haven, and PENN brought the firearm into the residence. See Doc. No. 60, at 11. PENN

provided the aforementioned firearm to the CS along with an unloaded rifle magazine. See Doc.

No. 60, at 11. The CS provided PENN with the ATF funds. See Doc. No. 60, at 11. PENN

had previously been convicted of felony offenses and was aware that he had been convicted of

offenses punishable by imprisonment for more than one year. As such, PENN as not authorized

to possess a firearm. See Doc. No. 60, at 11; PSR at ¶ 13.

       It is also undisputed that over two years later, on August 13, 2018, special agents with the

Bureau of Alcohol, Firearms and Explosives (“ATF”) approached PENN regarding the sale of

the ROMARM/Cugir firearm to the CS. PENN admitted to serving as a middle-man and that he

handed the firearm and magazine to the CS. See PSR at ¶¶ 12; 20.


                                                2
           Case 3:19-cr-00003-JBA Document 69 Filed 11/12/19 Page 3 of 14



        II.      DISCUSSION OF SENTENCING CONSIDERATIONS

                   A. Statutory Maximum Sentence

        The Government agrees with the statutory maximum sentences set forth in the PSR. The

offense carries a term of imprisonment for up to 10 years; a period of supervised release of up to

3 years; a fine of up to $250,000; and a $100 special assessment. See PSR at ¶¶ 79, 82, 86, 87.

                   B. United States Sentencing Guidelines

        The Government agrees with the Guidelines computations that appear in the PSR and in

the parties’ plea agreement.

                     1. Offense Level

                               a. Base Offense Level

        The Government agrees with the U.S. Probation Officer that pursuant to U.S.S.G.

§ 2K2.1(a)(4)(B), because the offense involved a semiautomatic firearm that is capable of

accepting a large capacity magazine, the base offense level is 20. See PSR at ¶ 23.

                               b. Role Adjustment1

        The defendant argues that he should receive a two-level role reduction pursuant to

U.S.S.G. § 3B1.2. See Def. Memo. at 11-14. The defendant must show by a preponderance

that he is “‘substantially less culpable than the average participant’ in the crime of conviction.”

United States v. Duarte, 365 Fed. Appx. 307, 308 (2d Cir. 2010) (unpublished) (citing U.S.S.G.

§ 3B1.2(b), Application Note 3(A)). An assessment of the potential applicability of this section

requires a fact-based determination including, but not limited to, the factors set forth in

Application Note 3(C) to U.S.S.G. § 3B1.2.


1
 The Government addresses the defendant’s “minor role” argument in this section, and his arguments for a
departure or variance due to age or family circumstances with the discussion of 18 U.S.C. § 3553(a) factors.
                                                         3
           Case 3:19-cr-00003-JBA Document 69 Filed 11/12/19 Page 4 of 14



        As noted above, the parties’ versions of offense conduct differ in certain respects.

Assuming arguendo that PENN’s version is correct—that he served as a middle-man at the CS’s

request, but he did not benefit and did not negotiate with the CS (see PSR at ¶ 18)—the

defendant is still not a minor participant. It is often not known how long a defendant charged

with possession of a firearm by a felon has been in possession of a firearm. The fact that PENN

may have possessed the gun for a period of minutes does not negate the fact that he possessed it

unlawfully in an illegal firearm transaction. That brevity does not show that he was

“substantially less culpable than the average participant.” Based on his role as the middle-man,

PENN knew both the seller and ultimate recipient of the firearm—as he would have interfaced

with both. By his own admission, PENN picked up the firearm and delivered it to the CS

(himself a felon), who provided money to PENN in exchange for the firearm. See PSR at ¶ 18.

Indeed, given PENN’s characterization of the CS’s behavior—“living a life he wasn’t supposed

to,” “out robbing and stealing” (Exhibit A to Def. Memo)—PENN was undoubtedly aware that

CS was a felon; providing a firearm to a felon is a separate federal offense.2 See 18 U.S.C.

§ 922(d)(1) (unlawful for person to sell or otherwise dispose of any firearm to any person

knowing or having reasonable cause to believe that the person has been convicted of a crime

punishable by imprisonment for a term exceeding one year). As such, PENN had a clear

understanding of “the scope and structure of the criminal activity.” Application Note 3(A)(i).

The degree to which he “participated in planning or organizing the criminal activity” is not as

clear with respect to the gun transaction; however, the CS and PENN communicated prior to the



2
  During an interview with ATF in August 2018, prior to his arrest in this case, PENN admitted that he knew the CS
was a convicted felon, but later in the interview when asked if he knew the CS was a convicted felon, stated “not
really.” See Exhibit A (filed separately, under seal).
                                                        4
         Case 3:19-cr-00003-JBA Document 69 Filed 11/12/19 Page 5 of 14



meeting (see PSR at ¶ 18), and PENN arranged for the meeting with the CS to occur, wherein

PENN provided the firearm. See Doc. No. 60, at 11. It also stands to reason that PENN would

have communicated with the seller in order to arrange to meet to obtain the firearm; PENN

picked up the firearm from the seller; and PENN afterwards delivered the funds to the seller.

See PSR at ¶ 18. PENN, as the middle-man, was clearly aware that he, as a felon, would

possess the firearm—albeit for a short period of time. His “decision-making authority” or

influence over the “decision-making authority” is not clear except to say that PENN served as an

integral link in the gun transaction. See Application Note 3A(iii). As such, it can be said that

absent PENN’s participation, the gun transaction might well not have taken place (a fact that is

not dispositive under Application Note 3(A)). Based on PENN’s version of the facts, PENN’s

willingness to participate undoubtedly influenced the decision of the seller to procure the

firearm. See PSR at ¶ 18. PENN’s participation in the offense was as a middle-man. He

picked up the firearm and met with the CS. He provided the CS with the firearm and extended

magazine. He collected funds from the CS to deliver to the supplier/seller. See PSR at ¶¶ 12,

18. All of these facts evidence the defendant’s integral and intimate participation in the criminal

activity. The last factor enumerated in Application Note 3(A), “the degree to which the

defendant stood to benefit,” may cut the other way—as PENN claims that he received no

pecuniary benefit. See PSR at ¶ 18.

       In United States v. Torres, 425 Fed. Appx. 40, *41 (2d Cir. June 22, 2011) (unpublished

summary order), the defendant, who was convicted of possession of a firearm by a felon, argued

that he should receive a minor-role adjustment because he possessed a firearm “only briefly, in

the course of acting as an intermediary in the sale of the firearm to an undercover agent.” The


                                                 5
          Case 3:19-cr-00003-JBA Document 69 Filed 11/12/19 Page 6 of 14



Second Circuit affirmed the district court’s denial of the adjustment, noting that the district court

had found the defendant to be “more than just a possessor” and “more even than just a ‘delivery

person,’” as he set up the transaction, “was ‘intricately involved’ in the sale transaction,”

“act[ed] as a ‘broker’ and thereby g[ave] ‘comfort’ to both the gun seller and the gun buyer that

in ‘a couple of trips and a couple of phone calls’ he could finalize their illicit exchange . . . .”

Id. To be clear, the Second Circuit did not opine as to whether any of those factors were

necessary or dispositive. While the facts in this case—assuming arguendo PENN’s version—

are not identical to those in Torres, like the defendant in Torres, PENN gave “comfort to both

the gun seller and the gun buyer . . . .” Id. In United States v. Mena, 342 Fed. Appx. 656, *659

(2d Cir. July 29, 2009) (unpublished summary order), where the defendant was convicted of a

firearms trafficking charge, 18 U.S.C. § 922(a)(1)(A), and conspiring to engage in the business

of unlawfully dealing in firearms, in violation of 18 U.S.C. §§ 371 and 922(a)(1)(A), the Second

Circuit found no clear error where the district court denied a minor role enhancement where

“[the defendant’s] role as a courier may have been minor relative to the role of his co-

conspirators, it nonetheless may have been ‘importan[t] . . . to the success of the venture’ and

may not be minor ‘as compared to the average participant in such a crime.’” Id. at *659

(citation omitted).

        Accordingly, where the defendant, who had previously been convicted of felony offenses,

served as a middle-man, directly facilitating a firearm transaction with the CS, a known felon,

the defendant was not a “minor participant” in the offense, possession of a firearm by a felon.

His requested adjustment should be denied.




                                                   6
         Case 3:19-cr-00003-JBA Document 69 Filed 11/12/19 Page 7 of 14



                          c. Acceptance of Responsibility

       Three levels are subtracted for acceptance of responsibility pursuant to U.S.S.G.

§ 3E1.1(a) and (b). See PSR at ¶¶ 30, 31. The Government anticipates making an oral motion

for the third acceptance point pursuant to U.S.S.G. § 3E1.1(b) at sentencing.

                          d. Total Offense Level

       The resulting total offense level is 17. See PSR at ¶ 32.

                  2. Criminal History Category

       The Government agrees with the U.S. Probation Officer’s assessment that the defendant

has no criminal history points due to the age of his prior convictions. See PSR at ¶¶ 36, 37, 38,

39. As such, the defendant’s Criminal History Category is I. See PSR at ¶ 40.

                  3. Guidelines Range

       With an offense level of 17 and a Criminal History Category of I, the Guidelines ranges

are 24 to 30 months of imprisonment; a period of supervised release of between 1 and 3 years;

and a fine range of $10,000 to $95,000. See PSR at ¶¶ 80, 83, 88.

                C. 18 U.S.C. § 3553(a) Factors

       Included below is a discussion of certain sentencing factors under 18 U.S.C. § 3553(a)

for the Court’s consideration.

               1. Nature and Circumstances of the Offense

       The defendant served as a middle-man in procuring an AK-47-style semiautomatic

firearm with an extended magazine for a Government source. Doc. No. 60, at 11. Irrespective

of whether the defendant received any personal benefit from the sale, he was a convicted felon,

and as such, was not authorized to conduct such a transaction. The defendant, as a middle-man,


                                                7
           Case 3:19-cr-00003-JBA Document 69 Filed 11/12/19 Page 8 of 14



attempted to get a gun to the CS—who purportedly represented to PENN that he wanted it due to

danger to himself. That the CS faced danger on the street is not entirely surprising given his

history. As the defendant points out, the CS had a significant criminal history. See Ex. J to

Def. Memo. And as PENN acknowledges, the decision to get a gun for the CS could have “sent

. . . the message that gun violence was acceptable.” Def. Memo. at 20-21. The defendant knew

that the CS “was living a life he wasn’t supposed to. He was out robbing and stealing.”

Exhibit A to Def. Memo. Simply put, knowing that the CS was committing acts of violence—

like robbing—the defendant agreed to serve as a middle-man for a gun transaction with the goal

being to put a semi-automatic handgun with an extended magazine in those hands. The fact

“that the gun didn’t end up in the community” (Def. Memo at 19) is not a mitigating factor. The

goal—which PENN shared as a middle-man—was for that very thing to occur. Thankfully, it

did not.

          While PENN refers to the “one-time nature of the offense” (Def. Memo at 19) and may

not have physically possessed other firearms, he did facilitate other firearms transactions in the

past. See Exhibit A (filed under seal); PSR at ¶ 12. PENN, someone who witnessed and

experienced gun violence himself, was uniquely aware of the danger of putting guns on the

street.

                 2. History and Characteristics of the Defendant

          While the defendant falls within Criminal History Category I, he has a criminal history—

albeit a dated one. PENN has one prior offense that involved a firearm. In 1992, he was

convicted of threatening and reckless endangerment following an incident wherein he admitted

to have pointed a gun at another individual in order to scare him. See PSR at ¶ 36. In 1995,


                                                 8
         Case 3:19-cr-00003-JBA Document 69 Filed 11/12/19 Page 9 of 14



PENN was convicted of participation in a federal drug conspiracy—a conspiracy involving, for

PENN, at least 100 but less than 200 grams of cocaine. See PSR at ¶ 37. In that case, PENN

received a 41-month sentence. See PSR at ¶ 37. PENN was also convicted in 1999 (for a 1994

offense) of a drug sales charge. See PSR at ¶ 38. PENN did not amass any further criminal

convictions between 1999 and this case, which occurred over 15 years later. Notwithstanding

that, PENN helped to set up gun transactions in the past—in the early 2000s. See Exhibit A

(filed under seal); PSR at ¶ 12. While PENN himself may not have possessed firearms in those

instances, his participation in gun trafficking/sales is troubling. PENN’s conduct when

approached by law enforcement in 2018 is to his credit, as he promptly admitted his participation

in the instant gun transaction.

       The defendant is employed, but reportedly “works under the table” for his employer, and

has engaged in this arrangement since 2008. See PSR at ¶ 73. While it is commendable that

the defendant has a lengthy work history, “under the table” implies a lack of transparency that

may indicate a lack of compliance with federal and state tax obligations—by the defendant

and/or his employer.

       PENN has a large extended family and is a long-time New Haven resident. He

reportedly has positive relationships with most of his family members including most of his

children. See PSR at ¶¶ 48, 52, 55, 57, 58, 61. PENN seeks a departure pursuant to U.S.S.G.

§ 5H1.6 based upon his family ties and responsibilities, which are “not ordinarily relevant in

determining whether a departure may be warranted.” See Def. Memo. at 18. To consider such

a departure, the Court must examine the factors listed in Application Note 1(A) and (B).

Among those factors, the Court should consider is the seriousness of the offense. Participation


                                                9
          Case 3:19-cr-00003-JBA Document 69 Filed 11/12/19 Page 10 of 14



in a firearms transaction is a serious offense. The offense involved members of PENN’s family,

as PENN delivered the firearm to a family member at another family member’s home.3 PENN,

unlike some defendants who come before the Court, does not have minor children who reside

with him. He has adult children, and reportedly fulfills certain caretaking responsibility for

certain siblings. It should be noted that the PSR does not describe the caretaking responsibilities

described in letters submitted on his behalf; rather, the PSR indicates that PENN does errands for

one sibling three to four times per week and about two times per week for another sibling. PSR

at ¶ 52. The PSR also indicates that PENN helps his daughter take care of her son (his

grandson). See PSR at ¶ 61. The PSR does not detail any financial support that PENN

provides to family members. As such, it is not clear the extent to which PENN contributes

financially to his adult daughter and his grandchildren. Moreover, his caretaking and running

errands for his siblings—while undoubtedly valuable—does not indicate that PENN’s family

would suffer from the loss of such support in a manner that “substantially exceeds the harm

ordinarily incident to incarceration for a similarly situated defendant.” See Application Note

1(B)(ii). Many defendants who come before this Court are parents, and their children, it is

expected may “incur some degree of financial hardship or suffer to some extent from the absence

of a parent through incarceration”, which is “of a sort ordinarily incident to incarceration.” Id.

Moreover, it is not clear that there are “no effective remedial or ameliorative programs

reasonably available” that would make whatever financial support he provides “irreplaceable.”

Application Note 1(B)(iii) to U.S.S.G. § 5H1.6. Indeed, it would be surprising if members of




3
 He delivered the firearm to the home of the first individual identified in the PSR at ¶ 52. See Exhibit A (filed
under seal) at ¶ 5.
                                                         10
          Case 3:19-cr-00003-JBA Document 69 Filed 11/12/19 Page 11 of 14



PENN’s close-knit family did not step in to run errands and to arrange for necessary care4 for

PENN’s siblings during any period of incarceration. The Government submits that a departure

pursuant to U.S.S.G. § 5H1.6 is not warranted. As the U.S. Probation Officer observed, “Mr.

Penn will potentially miss out on opportunities to spend time with his nine grandchildren and

help care for them. Hopefully he will understand that the decisions to make not only affect him

but his family as well.” PSR at ¶ 107.

         PENN also seeks a downward departure or variance due to age. See Def. Memo. at 18-

19. The Sentencing Guidelines provide at U.S.S.G. § 5H1.1 that age “may be relevant in

determining whether a departure is warranted, if considerations based on age, individually or in

combination with other offender characteristics are present to an unusual degree and distinguish

the case from the typical cases covered by the guidelines.” That is not the case here. The

defendant is not “elderly and infirm.” While, as he argues, his age may be relevant to his

likelihood of recidivating, it is important to note that the defendant was 49 years old at the time

he committed this offense. While PENN’s prior criminal history dates from when he was a

young adult, it is troubling that he committed the instant offense while a mature adult.

                  3. To Reflect the Seriousness of the Offense and to Promote Respect for the Law

         Possession of a firearm by a felon, even for a short period of time, is a very serious

offense. Participating in an illegal firearms transaction is also very serious conduct. In

fashioning a sentence, the Court should consider the seriousness of the offense. A sentence

should also instill respect for the law—both by the defendant and others.




4
  It is also not clear whether any of PENN’s siblings qualify for caretaking assistance through Medicaid or other
programs.
                                                         11
         Case 3:19-cr-00003-JBA Document 69 Filed 11/12/19 Page 12 of 14




               4. Deterrence

       The Court should consider the need for both specific and general deterrence in fashioning

a sentence. As discussed above, at 53, PENN is older than many defendants who come before

this Court having been convicted of a firearm offense—a factor which may suggest a lesser

likelihood of recidivism. However, as noted above, PENN was 49 years old when he committed

the instant offense. Notwithstanding that fact, specific deterrence is likely of lesser concern in

this case, particularly because over three and a half years have passed since the commission of

the instant offense, and PENN has not had any further legal troubles. Nevertheless, there is a

need for general deterrence—so others with felony convictions who consider possessing a

firearm or participating in gun transactions—are discouraged from doing so.

               5. Need to Protect the Public

       While PENN felt safe in his neighborhood growing up, later PENN witnessed and

experienced gun violence—as he described seeing friends get shot and having been shot at

himself. See PSR at ¶ 50. PENN’s own experiences illustrate the danger of firearms in the

hands of the wrong people. Gun violence has plagued communities including New Haven for

decades, posing great risk to the families who make their homes there. While the need to

protect society from further crimes by this defendant may be lesser in this case than in some

others, the need to protect the community is closely connected to the need for general deterrence.




                                                12
        Case 3:19-cr-00003-JBA Document 69 Filed 11/12/19 Page 13 of 14



       III.   CONCLUSION

       For the reasons set forth above, the Government respectfully submits this memorandum

for the Court’s consideration in connection with the sentencing of defendant WILLIE PENN.


                                          Respectfully submitted,

                                          JOHN H. DURHAM
                                          UNITED STATES ATTORNEY

                                            /s/ Jennifer R. Laraia____________
                                          JENNIFER R. LARAIA
                                          ASSISTANT UNITED STATES ATTORNEY
                                          Federal Bar No. ct29637
                                          1000 Lafayette Boulevard, 10th Floor
                                          Bridgeport, CT 06604
                                          (203) 696-3000




                                             13
        Case 3:19-cr-00003-JBA Document 69 Filed 11/12/19 Page 14 of 14




                               CERTIFICATE OF SERVICE

       This is to certify that on November 12, 2019, a copy of the foregoing Government’s

Sentencing Memorandum was filed electronically, and is available to the parties through the

Court’s CM/ECF system.


                                           /s/ Jennifer R. Laraia
                                          JENNIFER R. LARAIA
                                          ASSISTANT UNITED STATES ATTORNEY




                                            14
